Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-13, 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, 15 ,16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ESCOTT et al. (US 20180132293 as supported by provisional app. 62417931 filed on 11/04/2016) in view of TAKAHASHI et al. (US 20140204733).

Regarding claims 1, 9, ESCOTT (US 20180132293) teaches a communication system comprising: a control plane (CP) functional entity and a target radio access node (RAN), wherein 
the target RAN is configured to receive a re-establishment request message from user equipment (UE) (fig. 8, par. 84, 85, UE 1002 may next send 1014 an RRC Connection Reestablishment complete message or RRC connection Reestablishment request message to the target RAN 1006 that includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI)), and send a first message to the CP functional entity based on the re-establishment request message (fig. 8, par. 87, the target RAN 806 forwards 822 the MAC.sub.UE value and NAS COUNT value along with the target cell ID (i.e., cell identifier) to the MME 808 as part of a Path Switch message), wherein the re-establishment request message comprises a second message authentication code (MAC) generation parameter and a MAC of the UE (fig. 8, par. 84, RRC Connection Reestablishment complete message includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI)), the first message comprises the second MAC generation parameter and the (fig. 8, par. 87, the target RAN 806 forwards 822 the MAC.sub.UE value and NAS COUNT value along with the target cell ID (i.e., cell identifier) to the MME 808 as part of a Path Switch message); 
the CP functional entity is configured to receive the first message from the target RAN (fig. 8, par. 87, the target RAN 806 forwards 822 the MAC.sub.UE value and NAS COUNT value along with the target cell ID (i.e., cell identifier) to the MME 808 as part of a Path Switch message), verify the MAC based on the first message (fig. 8, par. 87, Upon receiving this message, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID); 
and send a re-establishment response message to the UE (par. 89, In such an aspect the target RAN 806 may check that the UE 802 can be authenticated by communicating with the MME 808 before proceeding 816 with the RRC Connection Reestablishment message).
However, ESCOTT does not explicitly teach send a context of the UE to the target RAN upon successful verification of the MAC and request the source RAN delete the context of the UE upon successful verification of the MAC; the source RAN is configured to delete the context of the UE;
But, TAKAHASHI et al. (US 20140204733) in a similar or same field of endeavor teaches send a context of the UE to the target RAN upon successful verification of the MAC (par. 87, 88, “Only when successfully performing the "matching processing" and the " verification processing" on " UE Context" for the mobile station UE, or only when managing "UE Context" matching with "source C-RNTI" and "source MAC-I" contained in "X2 RLF report", each radio base station eNB (such as radio base station eNB#1) transmits "X2 HO preparation" containing the security parameter to the radio base station eNB#2 in step S2005”, par. 96, “UE Context (security parameter)”) and request the source RAN delete the context of the UE upon successful verification of the MAC (fig. 4, 5, par. 93, transmits “X2 UE Context release” to the radio base station eNB#1 to release the UE Context based on the verification in par. 87, 88, 96); the source RAN is configured to delete the context of the UE (fig. 4, 5, par. 93, transmits “X2 UE Context release” to the radio base station eNB#1 to release the UE Context based on the verification in par. 87, 88, 96);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKAHASHI in the system of ESCOTT to provide context of the UE to the target RAN.
The motivation would have been to minimizing service interruption by quickly reconnecting.

Regarding claim 2, 10, ESCOTT teaches the communication system according to claim 1, wherein the second MAC generation parameter comprises an identifier of the UE (fig. 8, par. 84, RRC Connection Reestablishment complete message includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI)), and when verifying the MAC based on the first message (fig. 8, par. 87, Upon receiving this message, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID), the CP functional entity is further configured to: 
obtain a non-access stratum (NAS) integrity key of the UE based on the identifier of the UE in the second MAC generation parameter (par. 87, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID. In other words, if the UE-generated MAC.sub.UE value matches the MME-generated MAC.sub.MME value then the UE 802 is authenticated and the MME 808 transmits 828 a Path Switch Acknowledgment message to the target RAN 1006 informing it that UE authentication was successful and that the reestablishment request is approved and using the GUTI to locate UE security context as in par. 85); and 
verify the MAC based on the NAS integrity key of the UE and the second MAC generation parameter (fig. 8, par. 87, Upon receiving this message, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID).

Regarding claims 3, 11, ESCOTT teaches the communication system according to claim 1, wherein the second MAC generation parameter comprises a partial field of an NAS count (fig. 8, par. 84, RRC Connection Reestablishment complete message includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI)).

Regarding claims 4, 12, ESCOTT teaches the communication system according to claim 1, wherein the re-establishment request message is a radio resource control (RRC) connection re-establishment request message (fig. 8, par. 84, 85, UE 1002 may next send 1014 an RRC Connection Reestablishment complete message or RRC connection Reestablishment request message to the target RAN 1006), and the re-establishment response message is an RRC connection re-establishment message (par. 89, In such an aspect the target RAN 806 may check that the UE 802 can be authenticated by communicating with the MME 808 before proceeding 816 with the RRC Connection Reestablishment message).

Regarding claim 7, ESCOTT teaches the communication system according to claim 1, wherein the MAC of the UE is obtained based on a NAS integrity key and a first MAC generation parameter (par. 84, 85, The UE may next send an RRC Connection Reestablishment Request message to the target RAN 1006 that includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI). As one non-limiting, non-exclusive example, MAC.sub.UE = f.sub.Cryp(k.sub.NAS, NAS COUNT, target cell ID)).

Regarding claim 8, ESCOTT teaches the communication system according to claim 7, wherein the first MAC generation parameter comprises an NAS count (fig. 8, par. 84, 85, UE 1002 may next send 1014 an RRC Connection Reestablishment complete message or RRC connection Reestablishment request message to the target RAN 1006 that includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI)).

Regarding claim 15, ESCOTT (US 20180132293) teaches a communication apparatus (fig. 8) comprising: at least one processor and a memory (fig. 8); wherein the memory is configured to store a program (fig. 8); and the at least one processor (fig. 8) is configured to execute the program stored in the memory to enable the communication apparatus to implement the following operations (fig. 8): receiving a first message from a target radio access node (RAN) (fig. 8, par. 87, the target RAN 806 forwards 822 the MAC.sub.UE value and NAS COUNT value along with the target cell ID (i.e., cell identifier) to the MME 808 as part of a Path Switch message), wherein the first message comprises a second message authentication code (MAC) generation parameter and an MAC of user equipment (UE) (fig. 8, par. 87, the target RAN 806 forwards 822 the MAC.sub.UE value and NAS COUNT value along with the target cell ID (i.e., cell identifier) to the MME 808 as part of a Path Switch message); (fig. 8, par. 87, Upon receiving this message, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID).
However, ESCOTT does not explicitly teach sending a context of the UE to the target RAN upon successful verification of the MAC; and requesting a source RAN to delete the context of the UE upon successful verification of the MAC.
But, TAKAHASHI et al. (US 20140204733) in a similar or same field of endeavor teaches sending a context of the UE to the target RAN upon successful verification of the MAC (par. 87, 88, “Only when successfully performing the "matching processing" and the " verification processing" on " UE Context" for the mobile station UE, or only when managing "UE Context" matching with "source C-RNTI" and "source MAC-I" contained in "X2 RLF report", each radio base station eNB (such as radio base station eNB#1) transmits "X2 HO preparation" containing the security parameter to the radio base station eNB#2 in step S2005”, par. 96, “UE Context (security parameter)”); and requesting a source RAN to delete the context of the UE upon successful verification of the MAC (fig. 4, 5, par. 93, transmits “X2 UE Context release” to the radio base station eNB#1 to release the UE Context based on the verification in par. 87, 88, 96).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to minimizing service interruption by quickly reconnecting.

Regarding claim 16, ESCOTT teaches the communication apparatus according to claim 15, wherein the second MAC generation parameter comprises a partial field of a non-access stratum (NAS) count (fig. 8, par. 84, RRC Connection Reestablishment complete message includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI)).

Regarding claim 17, ESCOTT teaches the communication apparatus according to claim 15, wherein the second MAC generation parameter comprises an identifier of the UE (par. 87, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID. In other words, if the UE-generated MAC.sub.UE value matches the MME-generated MAC.sub.MME value then the UE 802 is authenticated and the MME 808 transmits 828 a Path Switch Acknowledgment message to the target RAN 1006 informing it that UE authentication was successful and that the reestablishment request is approved and using the GUTI to locate UE security context as in par. 85), and the verifying the MAC based on the first message comprises: obtaining an NAS integrity key of the UE based on the identifier of the UE in the second MAC generation parameter  (par. 87, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID. In other words, if the UE-generated MAC.sub.UE value matches the MME-generated MAC.sub.MME value then the UE 802 is authenticated and the MME 808 transmits 828 a Path Switch Acknowledgment message to the target RAN 1006 informing it that UE authentication was successful and that the reestablishment request is approved and using the GUTI to locate UE security context as in par. 85); and verifying the MAC based on the NAS integrity key of the UE and the second MAC generation parameter (fig. 8, par. 87, Upon receiving this message, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID).

Regarding claim 20, ESCOTT teaches the communication apparatus according to claim 15, wherein the communication apparatus is a mobility management entity (MME) (fig. 8, par. 84, MME).

Claims 5, 13, 18, 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ESCOTT et al. (US 20180132293 as supported by provisional app. 62417931 filed on 11/04/2016) and TAKAHASHI et al. (US 20140204733) as applied to claims 1, 9 above, and further in view of SHAN (US20180295659).

Regarding claims 5, 13, ESCOTT teaches the communication system according to claim 1, 
wherein the CP functional entity is further configured to send a second message upon successful verification of the MAC (fig.8, par. 87, the MME sends Path Switch ACK when UE authentication was successful and that the reestablishment request is approved), 
However, ESCOTT does not explicitly teach to send a second message to the source RAN, wherein the second message is used to request the source RAN to send data of the UE to the CP functional entity; and 
the source RAN is further configured to send data of the UE stored on the source RAN to the CP functional entity.
(par. 155), wherein the second message is used to request the source RAN to send data of the UE to the CP functional entity (par. 155, 156, 157, The source MME sends a Handover Command (Target to Source transparent container, Bearers subject to forwarding, Bearers to Release) message to the source eNodeB to send the data over the different path through the MME as in par. 159, 160); and 
the source RAN is further configured to send data of the UE stored on the source RAN to the CP functional entity (par. 156, 157, The source eNodeB sends the eNodeB Status Transfer message to the target eNodeB via the MME(s) to convey the PDCP and HFN status of the E-RABs for which PDCP status preservation applies).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SHAN in the system of ESCOTT and TAKAHASHI to reroute the data received at source eNB.
The motivation would have been to keep track and synchronize the data transfer after handover.

Regarding claim 18, ESCOTT teaches the communication apparatus according to claim 15, wherein the operations further comprise: sending a second message upon successful verification of the MAC (fig.8, par. 87, the MME sends Path Switch ACK when UE authentication was successful and that the reestablishment request is approved). 
However, ESCOTT does not teach to the source RAN, wherein the second message is used to request the source RAN to send data of the UE to the CP functional entity.
But, SHAN (US20180295659) in a similar or same field of endeavor teaches to the source RAN (par. 155), wherein the second message is used to request the source RAN to send data of the UE to the CP functional entity (par. 155, 156, 157, The source MME sends a Handover Command (Target to Source transparent container, Bearers subject to forwarding, Bearers to Release) message to the source eNodeB to send the data over the different path through the MME as in par. 159, 160).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SHAN in the system of ESCOTT and TAKAHASHI to reroute the data received at source eNB.
The motivation would have been to keep track and synchronize the data transfer after handover.

Regarding claim 19, ESCOTT does not teach the communication apparatus according to claim 18, wherein the operations further comprise: receiving data of the UE from the source RAN; and sending the data of the UE to the UE through the target RAN.
(fig. 3, par. 159, 160, source eNB sends data indirect to target then UE); and sending the data of the UE to the UE through the target RAN (fig. 3, par. 159, 160, source eNB sends data indirect to target then UE).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SHAN in the system of ESCOTT and TAKAHASHI to reroute the data received at source eNB.
The motivation would have been to keep track and synchronize the data transfer after handover.

Regarding claims 21, 22, ESCOTT does not teach the communication system according to claim 5, wherein the CP functional entity is further configured to receive the data of the UE from the source RAN, and to send the data of the UE to the target RAN; and the target RAN is further configured to receive the data of the UE from the CP functional entity, and to send the data to the UE.
But, SHAN (US20180295659) in a similar or same field of endeavor teaches wherein the CP functional entity is further configured to receive the data of the UE from the source RAN (fig. 3, par. 115, 159, 160, 237, 404, source eNB sends data indirect to target then UE through the source and target SGW, which provide functionality of control plane and the user plane); and sending the data of the UE to the UE (fig. 3, par. 159, 160, source eNB sends data indirect to target then UE).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SHAN in the system of ESCOTT and TAKAHASHI to reroute the data received at source eNB.
The motivation would have been to keep track and synchronize the data transfer after handover.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/21/2021